PER CURIAM.
The defendant Diamond Derek Montgomery appeals his conviction and sentence entered below for the crime of first degree murder. The sole point on appeal is that the trial court erred “in ruling that the defendant’s [oral] confession [to the police] was knowingly and voluntarily made” and in thereafter admitting the said statement in evidence over proper defense objection. We have carefully reviewed the testimony in the record in this case and have concluded that there was sufficient evidence upon which the trial court could have concluded, as it did, that the defendant’s statement herein was freely and voluntarily given. See Stone v. State, 378 So.2d 765, 769-70 (Fla.1979). The judgment of conviction and sentence under review is, accordingly,
Affirmed.